Exhibit 10.1

[tm2011624d1_ex10-1img01.jpg]

 

February 28, 2020

 

Mr. William E. Myers

13429 Cliff Drive

Lakewood, OH 44107

 

Dear Bill:

 

You, TravelCenters of America Inc. (“TA”) and The RMR Group LLC (“RMR”) are
entering into this letter agreement (this “Agreement”) to confirm the terms and
conditions of your separation of employment from TA and RMR on February 28, 2020
(the “Separation Date”).

 

I.SEPARATION

 

A.          Separation from TA. Effective on the Separation Date, you will no
longer serve as the Chief Financial Officer, the Treasurer and an Executive Vice
President of TA and any other officer or director positions you hold within TA,
and any position you hold with third parties on behalf of TA.

 

B.           Separation from RMR. Effective on the Separation Date, you will no
longer serve as a Senior Vice President of RMR and any other officer positions
you hold within RMR.

 

C.           Payments and Benefits on the Separation Date. On the Separation
Date, you will receive your unpaid wages for the period through the Separation
Date and any remaining and unused vacation time as of the Separation Date,
subject to all usual and applicable taxes and deductions. Your health insurance
on TA’s group plan will terminate on the Separation Date. To continue any health
insurance beyond the Separation Date, you must complete a continuation of
coverage (COBRA) election form and make timely payments for coverage.
Information regarding COBRA will be mailed to you. Any group life and disability
insurance on our group plan will also terminate on the Separation Date, as will
your participation in our 401(k) plans.

 

D.           Release Benefits. Provided you sign and do not revoke this
Agreement, you will receive the following additional payments and benefits:

 

(1)            Cash Payment. TA will pay you $300,000 and RMR will pay you
$75,000 upon the Effective Date as defined in Section XII of this Agreement.

(2)            Outplacement Services. TA will pay for outplacement services to
be provided to you by CareerCurve, up to a maximum amount of $7,500.

 





 

 



William E. Myers

February 28, 2020

Page 2



 

(3)           TA Share Grants.

 

a.             Upon the Effective Date, all of your existing TA share grants
will vest (which vesting includes the lifting of any restrictions) immediately
in full and you will be permitted to settle any resulting tax liability with
vesting shares, commonly referred to as “net share settlement.” TA will
cooperate with you in removing any restrictive legends from your vested TA
shares.

 

b.             You agree with TA that, as long as you own shares in TA, your
shares shall be voted at any meeting of the shareholders of TA or in connection
with any consent solicitation or other action by shareholders in favor of all
nominees for director and all proposals recommended by the Board of Directors in
the proxy statement for such meeting or materials for such written consent or
other action. If your shares are not voted in accordance with this covenant and
such failure continues after notice, you agree to pay liquidated damages to TA
in an amount equal to the market value of the shares not so voted. For the
avoidance of doubt, this provision is for the benefit of TA and is not an
agreement with RMR.

 

c.             You understand and agree that, although the TA Code of Business
Conduct and Ethics will no longer apply to you after the Separation Date, you
are subject to all laws and regulations with respect to all of your shares in
TA, including, but not limited to, those applicable to the purchase or sale of
securities while in possession of material, non-public information concerning
TA.

 

(4)           RMR and RMR Managed Company Share Grants.

 

a.             RMR will recommend to the Boards of Directors of The RMR Group
Inc. (“RMR Inc.”) and to the Boards of Trustees and Boards of Directors of
Industrial Logistics Properties Trust, Office Properties Income Trust, Service
Properties Trust, Diversified Healthcare Trust, Tremont Mortgage Trust and Five
Star Senior Living Inc. (together, the “RMR Managed Companies”) that all of your
existing stock grants vest (which vesting includes the lifting of any
restrictions) immediately in full upon the Effective Date and that you be
permitted to settle any resulting tax liability with vesting shares, commonly
referred to as “net share settlement,” on a company-by-company basis. RMR will
cooperate with you in removing any restrictive legends from your vested shares
in the RMR Managed Companies.

 

b.             You agree for the benefit of RMR Inc. or the applicable RMR
Managed Company, as the case may be, that, as long as you own shares in RMR Inc.
and/or the RMR Managed Companies, your shares shall be voted at any meeting of
the shareholders of RMR Inc. and/or the RMR Managed Companies or in connection
with any consent solicitation or other action by shareholders in favor of all
nominees for director and all proposals recommended by the Board of Directors or
Trustees in the proxy statement for such meeting or materials for such written
consent or other action. If your shares are not voted in accordance with this
covenant and such failure continues after notice, you agree to pay liquidated
damages to RMR Inc. and/or the applicable RMR Managed Company in an amount equal
to the market value of the shares not so voted. For the avoidance of doubt, this
provision is for the benefit of RMR Inc. and each RMR Managed Company only with
respect to your shares in such company and is not an agreement with RMR.

 





 

 



William E. Myers

February 28, 2020

Page 3



 

c.             You understand and agree that, although the RMR Code of Business
Conduct and Ethics will no longer apply to you after the Separation Date, you
are subject to all laws and regulations with respect to all of your shares in
RMR Inc. and the RMR Managed Companies, including, but not limited to, those
applicable to the purchase or sale of securities while in possession of
material, non-public information concerning RMR Inc. and the RMR Managed
Companies.

 

(5)            Mobile Phone and Mobile Phone Number. You may keep the mobile
telephone issued to you by TA. At your request, TA agrees to consent to and
cooperate with you in the transfer to you of your mobile phone number, and to
pay for any costs associated with such transfer (except that you will be
responsible for the cost of replacement service). You agree to be responsible
for all cell phone payments for service after the Separation Date.

 

II.RELEASE

 

You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge TA, RMR and RMR Inc., the RMR Managed
Companies, Sonesta International Hotels Corporation, RMR Real Estate Income
Fund, RMR Advisors LLC, Tremont Realty Advisors LLC, the RMR Office Property
Fund LP and ABP Trust and any companies managed by RMR from time to time, and
its and their past, present and future officers, directors, trustees, employees,
representatives, shareholders, attorneys, agents, consultants, contractors,
successors, and affiliates – hereinafter referred to as the “Releasees” – or any
of them of and from any and all suits, claims, demands, interest, costs
(including attorneys’ fees and costs actually incurred), expenses, actions and
causes of action, rights, liabilities, obligations, promises, agreements,
controversies, losses and debts of any nature whatsoever which you, your heirs,
executors, legal representatives, successors and assigns, individually and/or in
their beneficial capacity, now have, own or hold, or at any time heretofore ever
had, owned or held, or could have owned or held, whether known or unknown,
suspected or unsuspected, from the beginning of the world to the date of
execution of this Agreement including, without limitation, any claims arising in
law or equity in a court, administrative, arbitration, or other tribunal of any
state or country arising out of or in connection with your employment by TA
and/or RMR; any claims against the Releasees based on statute, regulation,
ordinance, contract, or tort; any claims against the Releasees relating to
wages, compensation, benefits, retaliation, negligence, or wrongful discharge;
any claims arising under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, as amended, the Older Workers’ Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Retirement Income Security Act, as
amended, the Americans with Disabilities Act of 1990 (“ADA”), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101); the
Ohio Civil Rights Act, the Ohio Equal Pay Statute, the Ohio Wage Payment
Anti-Retaliation Statute, the Ohio Whistleblower’s Protection Act, the Ohio
Workers’ Compensation Anti-Retaliation Statute, Ohio Revised Code Chapters 4111
(Minimum Fair Wage), 4112 (Discrimination) and 4113 (Miscellaneous Labor
Provisions), Ohio Administrative Code Chapter 4101:9 (Wage and Hour), and the
Ohio Constitution; and any other claims under any federal or state law or local
ordinance for unpaid or delayed payment of wages, overtime, bonuses,
commissions, incentive payments or severance, missed or interrupted meal
periods, accrued or unused vacation time, interest, attorneys’ fees, costs,
expenses, liquidated damages, treble damages or damages of any kind to the
maximum extent permitted by law and any claims against the Releasees arising
under any and all applicable state, federal, or local ordinances, statutory,
common law, or other claims of any nature whatsoever except for unemployment
compensation benefits or workers’ compensation benefits.

 





 

 

William E. Myers

February 28, 2020

Page 4



 

Nothing in this Agreement shall affect the EEOC’s rights and responsibilities to
enforce the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the National Labor Relations Act or any
other applicable law, nor shall anything in this Agreement be construed as a
basis for interfering with your protected right to file a timely charge with, or
participate in an investigation or proceeding conducted by, the EEOC, the
National Labor Relations Board (the “NLRB”), or any other state, federal or
local government entity; provided, however, if the EEOC, the NLRB, or any other
state, federal or local government entity commences an investigation on your
behalf, you specifically waive and release your right, if any, to recover any
monetary or other benefits of any sort whatsoever arising from any such
investigation or otherwise, nor will you seek or accept reinstatement to your
former position with TA or RMR.

 

III.TAX PROVISIONS

 

You agree that you shall be responsible and will pay your own tax obligations
and/or liabilities created under state or federal tax laws by this Agreement.
You further agree that you shall indemnify TA, RMR and any of the RMR Managed
Companies for any tax obligations and/or liabilities that may be imposed on them
for your failure to comply with this provision.

 

IV.CONFIDENTIALITY

 

You agree that, unless otherwise agreed, on or before the Separation Date, you
will return to TA all property of TA including, but not limited to, all
documents, records, materials, software, equipment, personal service devices,
laptops, ipads, building keys or entry cards, and other physical property that
have come into your possession or been produced by you in connection with your
employment, except as provided above.

 





 

 



William E. Myers

February 28, 2020

Page 5

 

You agree that, unless otherwise agreed, on or before the Separation Date, you
will return to RMR all property of RMR including, but not limited to, all
documents, records, materials, software, equipment, personal service devices,
laptops, ipads, building keys or entry cards, and other physical property that
have come into your possession or been produced by you in connection with your
employment with RMR.

 

In addition, you shall not at any time reveal to any person or entity, except to
employees of TA or RMR who need to know such information for purposes of their
employment or as otherwise authorized by TA or RMR in writing, any confidential
information of TA, RMR, or any RMR Managed Company, including, but not limited
to, confidential information regarding (i) the marketing, business and financial
activities and/or strategies of TA, RMR, or any RMR Managed Company and their
respective affiliates, (ii) the costs, sources of supply, financial performance,
projects, plans, branding, acquisition or dispositions, franchising and other
business operational strategies or plans, proposals and strategic plans of TA,
RMR, or any RMR Managed Company and their respective affiliates, and
(iii) information and discussions concerning any past or present lawsuits,
arbitrations or other pending or threatened disputes in which TA, RMR, or any
RMR Managed Company or their respective affiliates is or was a party.

 

You, TA and RMR agree to keep the terms of your termination confidential, except
that you acknowledge that this Agreement will be filed with the Securities and
Exchange Commission.

 

Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited, to the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of TA or RMR to make any such reports or disclosures and you are not required to
notify TA or RMR that you have made such reports or disclosures.

 

V.NON-DISPARAGEMENT

 

You agree not to make harmful or disparaging remarks, written or oral,
concerning TA or RMR, or any of the other Releasees. Nothing in this provision
shall prevent you from testifying truthfully in connection with any litigation,
arbitration or administrative proceeding when compelled by subpoena, regulation
or court order.

 

VI.NON-SOLICITATION

 

You agree that for five (5) years following the Separation Date, you will not
directly or indirectly, without the prior written consent of TA or RMR, solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who is, or within the preceding six (6) months was, an
employee of TA or RMR, or any RMR Managed Company.

 





 

 



William E. Myers

February 28, 2020

Page 6



 

VII.BREACH OF SECTIONS IV, V OR VI

 

The parties agree that any breach of Sections IV, V, or VI of this Agreement
will cause irreparable damage to the non-breaching party and that, in the event
of such a breach or threatened breach, the non-breaching party shall have, in
addition to any and all remedies at law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of any
obligations hereunder. The parties agree that, in the event that any provision
of Section IV, V, or VI shall be determined by any court of competent
jurisdiction or arbitration panel to be unenforceable, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

VIII.COOPERATION

 

Without limitation as to time, you agree to cooperate with TA and RMR, at
reasonable times and places, with respect to all matters arising during or
related to your employment, including, without limitation, all formal or
informal matters in connection with any government investigation, internal
investigation, litigation, regulatory or other proceeding which may have arisen
or which may arise.

 

IX.NON-WAIVER

 

Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision hereof.

 

X.NON-ADMISSION

 

The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall be not construed as constituting an admission of any
sort on the part of either party.

 

XI.NON-USE IN SUBSEQUENT PROCEEDINGS

 

The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which one of the parties alleges
a breach of the terms of this Agreement or one in which one of the parties
elects to use this Agreement as a defense to any claim.

 





 

 



William E. Myers

February 28, 2020

Page 7



 

XII.ADEA ACKNOWLEDGEMENTS

 

You acknowledge that you have carefully read and fully understand this
Agreement. You acknowledge that you have not relied on any statement, written or
oral, which is not set forth in this Agreement. You further acknowledge that you
are hereby advised in writing to consult with an attorney prior to executing
this Agreement; that you are not waiving or releasing any rights or claims that
may arise after the date of execution of this Agreement; that you are releasing
claims under the Age Discrimination in Employment Act (ADEA); that you execute
this Agreement in exchange for monies in addition to those to which you are
already entitled; that you were given a period of at least twenty-one (21) days
within which to consider the Agreement and a period of seven (7) days following
your execution of this Agreement to revoke your ADEA waiver as provided below;
that any changes to this Agreement by you once it has been presented to you will
not restart the 21 day consideration period; and you enter into this Agreement
knowingly, willingly and voluntarily in exchange for payments and benefits
described herein. To receive the payments and benefits provided herein, this
Agreement must be signed and returned to Jennifer B. Clark, at, if by physical
delivery, Two Newton Place, Suite 300, 255 Washington Street, Newton,
Massachusetts 02458, or at, if by email delivery, jclark@rmrgroup.com, on or
before March 20, 2020.

 

You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Agreement. Notice of revocation must be received in writing by
Jennifer B. Clark, at, if by physical delivery, Two Newton Place, Suite 300, 255
Washington Street, Newton, Massachusetts 02458, no later than the seventh day
(excluding the date of execution) following the execution of this Agreement. The
ADEA release is not effective or enforceable until expiration of the seven-day
period. However, the ADEA release becomes fully effective, valid and irrevocable
if it has not been revoked within the seven day period immediately following
your execution of the Agreement. The parties agree that if you exercise your
right to revoke this Agreement, you are not entitled to any of the payments and
benefits set forth in this Agreement and this Agreement becomes null and void.
This Agreement shall become effective eight (8) days after your execution if you
have not revoked your signature as set forth above (the “Effective Date”).

 

XIII.ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the parties concerning
the terms and conditions of your separation of employment from TA and RMR and
supersedes all prior and contemporaneous agreements, understandings,
negotiations, and discussions, whether oral or written, between the parties,
except for our Mutual Agreement to Resolve Disputes and Arbitrate Claims, which
remains in full force and effect. You agree that TA and RMR have not made any
warranties, representations, or promises to you regarding the meaning or
implication of any provision of this Agreement other than as stated herein.

 

XIV.No Oral Modification

 

Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of TA and RMR.

 





 

 



William E. Myers

February 28, 2020

Page 8

 

XV.Severability

 

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction or an arbitrator or arbitration panel to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.

 

XVI.SECTION 409A

 

Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. Notwithstanding anything to
the contrary in this Agreement, if at the time of your separation from service,
you are a “specified employee,” as defined below, any and all amounts payable
under this Agreement on account of such separation from service that would (but
for this provision) be payable within six (6) months following the date of
termination, will instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon your death and any
remaining installments following such date shall be made in accordance with the
original payment schedule; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by TA in its reasonable
good faith discretion); or (B) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, (“Section 409A”). For purposes of this Agreement, all references to
"termination of employment” and correlative phrases shall be construed to
require a "separation from service” (as defined in Section 1.409A-1(h) of the
Treasury regulations after giving effect to the presumptions contained therein),
and the term "specified employee” means an individual determined by TA to be a
specified employee under Treasury regulation Section 1.409A-1(i).

 

XVII.Governing Law, JURISDICTION AND SUCCESSOR AND ASSIGNS

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts (where both TA and RMR have offices that you
use) without reference to any conflict of law principles, and shall be binding
upon and inure to the benefit of you and your heirs, successors, and
beneficiaries, and RMR and TA and its and their agents, affiliates,
representatives, successors, and assigns.

 

The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with our Mutual Agreement to
Resolve Disputes and Arbitrate Claims.

 





 

 



William E. Myers

February 28, 2020

Page 9

 

XVIII.Voluntary Act

 

By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein. By signing this Agreement, you represent that you fully understand
your right to review all aspects of this Agreement, that you have carefully read
and fully understand all the provisions of this Agreement, that you had an
opportunity to ask questions and consult with an attorney of your choice before
signing this Agreement; and that you are freely, knowingly, and voluntarily
entering into this Agreement.

 

If you determine to accept this Agreement, understand it, and consent to it,
please sign in the space provided below and return a copy so signed on or before
March 20, 2020.

 

  Very truly yours,            /s/ Jonathan Pertchik   Jonathan Pertchik,  
Chief Executive Officer

 

AGREED:       THE RMR GROUP LLC       By: /s/ Matthew P. Jordan     Matthew P.
Jordan,     Executive Vice President and CFO           AGREED TO AND ACCEPTED:  
        /s/ William E. Myers   William E. Myers           Dated: 3/3/2020  

 





 